DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 8/2/2019.
Claims 1-3, 5-13, 15-21, 23-31, 33 and 35-36 have been examined and rejected.
Claims 4, 14, 22, 32 and 34 have been cancelled.
Claims 1, 3, 4, 7, 9, 11, 13, 15, 17-19, 21, 23-27, 29, 31, 33, 35 and 36 have been amended.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-10, 19-21, 27-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koskela (WO2018025070A1).
Regarding Claim 1, Koskela discloses a for wireless communication (see FIG. 3), comprising: 
determining, by a terminal device, a plurality of transmitting beams from transmitting beams of a network device (see para 27, The UE may be able to detect multiple network communication beams per its own RX direction), (see para 27-28, in FIG. 3 example there are 3 beam index groups, marked with the dashed ovals, indicated as beam index group d, g and m. Each of these beam index (BI) groups is associated with a different set of DL TX beams where each BI group can consists of single or multiple logical beam indices… the UE can measure nearly any TX beam with nearly any of its RX antennas, the goal is to find the best matches between TX beam groups and RX antennas or groups of RX antennas so it is useful that the UE reports only those 'best' matches - those with the best signal quality or highest signal strength… if the BS configures the UE to report the P=3 best matches and only 2 such measurements exceed the minimum strength/quality threshold the UE would then include only 2 matches in its report); and 
transmitting, by the terminal device, a notification message to the network device, wherein the notification message is used for indicating the plurality of transmitting beams and the receiving beam matched with the each transmitting beam (see para 28, There may be a threshold minimum under which the UE would not include that result in its beam report, so if the BS configures the UE to report the P=3 best matches and only 2 such measurements exceed the minimum strength/quality threshold the UE would then include only 2 matches in its report/i.e. representing the beam report or notification message), and comprises information to be used by the network device for (see para 28-29, UE (designated as device k) can measure the following beam combinations to have a quality/strength that exceeds the minimum reporting threshold: DL beam index group d is measured with UE RX beam d; DL beam index group g is measured with UE RX beam g and with UE RX beam j; and DL beam index group m is measured with UE RX beam g and with UE RX beam j. The UE processes the measurement results per beam index group and computes a beam report to signal the linkage to the network. The beam report generated by the UE indicates the existence of at least two beam groups at the UE side. The measurement report, also more particularly referred to as a beam report, may include N * (Beam index + Qualities (RSRP/RSRQ)) + group ID per beam index group having signal quality or signal strength above some threshold (or alternatively the N-best beams) associated with each group). 

Regarding Claims 2, 20, Koskela discloses: in the at least two receiving beam groups, different receiving beam groups correspond to different antenna panels of the terminal device (see para 4, At higher carrier frequencies a given UE may be equipped with multiple antenna panels and operate using non-omnidirectional beams).  

Regarding Claims 3 21, Koskela discloses: the notification message carries identification information of the receiving beam matched with the each transmitting beam, and the identification information of each receiving beam carried by the notification message is different from identification information of other receiving beams included in the at least two receiving beam groups, to be used by the network device for distinguishing the receiving beam group to which the receiving beam matched with the each transmitting beam belongs and distinguishing the receiving beam matched with the transmitting beam in the receiving beam group (see para 28-29, UE (designated as device k) can measure the following beam combinations to have a quality/strength that exceeds the minimum reporting threshold: DL beam index group d is measured with UE RX beam d; DL beam index group g is measured with UE RX beam g and with UE RX beam j; and DL beam index group m is measured with UE RX beam g and with UE RX beam j. The UE processes the measurement results per beam index group and computes a beam report to signal the linkage to the network. The beam report generated by the UE indicates the existence of at least two beam groups at the UE side. The measurement report, also more particularly referred to as a beam report, may include N * (Beam index + Qualities (RSRP/RSRQ)) + group ID per beam index group having signal quality or signal strength above some threshold (or alternatively the N-best beams) associated with each group). 
Or, 


Regarding Claims 9, 27, Koskela discloses: determining, by the terminal device, the plurality of transmitting beams from the transmitting beams of the network device, and determining, by the terminal device, the receiving beam matched with the each transmitting beam of the plurality of transmitting beams in the at least two receiving beam groups of the terminal device, comprises: 
measuring, by the terminal device, downlink measurement signals transmitted by at least part of the transmitting beams of the network device by using at least part of receiving beams of each of the at least two receiving beam groups to obtain a measurement result (Examiners Note: Using BRI consistent with the specification, the limitation “downlink measurement signals”, has been interpreted to mean “sync signal”. Based on this interpretation, see para 24-25, a sweeping subframe in the downlink (DL) direction provides downlink common control channel coverage. In this example each sweeping block SB carries essential cell access information such as DL synchronization signals. For this typically the UE will perform some measurements to establish linkage between the radio network's communication beams (which are DL transmit/TX beams) and the UE's own receive (RX) beam direction. It is known to base such beam measurements on beam specific reference signals (BRS), beam refinement reference symbols, demodulation reference symbols (DMRSs) used for control channel decoding, DMRSs used for data decoding, and the like); and 
determining, by the terminal device, the plurality of transmitting beams and the receiving beam matched with the each transmitting beam of the plurality of transmitting beams in the at least two receiving beam groups according to the measurement result (Examiners Note: Using BRI consistent with the specification, the limitation “the measurement result”, has been interpreted to mean “RSRP/RSRQ”. Based on this interpretation, see para 29-30, the beam report generated by the UE indicates the existence of at least two beam groups at the UE side. The measurement report, also more particularly referred to as a beam report, may include N * (Beam index + Qualities (RSRPIRSRQ)) + group ID per beam index group having signal quality or signal strength above some threshold (or alternatively the N-best beams) associated with each group. The UE sends this beam report to the network (shown in FIG. 3 as the single joint/multiple beam group feedback report), and the UE also maintains beam groups by performing periodical measurements, for instance measuring beam reference signals in downlink sweeping subframes. Reporting of these measurements in a beam report may be periodic, and/or such reporting may be based on trigger conditions - for example if beam quality changes in the groups (relative and/or absolute changes) or detection of new beams and groups, and/or such reporting may be based on on-demand request by the network).

Regarding Claims 10, 28, Koskela discloses: the notification message further carries a measurement result of measuring, by the terminal device, a downlink measurement signal transmitted by the each transmitting beam by using the receiving beam matched with the each transmitting beam of the plurality of transmitting beams (see para 29-30, The beam report generated by the UE indicates the existence of at least two beam groups at the UE side. The measurement report, also more particularly referred to as a beam report/i.e. notification message, may include N * (Beam index + Qualities (RSRPIRSRQ)) + group ID per beam index group having signal quality or signal strength above some threshold (or alternatively the N-best beams) associated with each group. The UE sends this beam report to the network (shown in FIG. 3 as the single joint/multiple beam group feedback report), and the UE also maintains beam groups by performing periodical measurements, for instance measuring beam reference signals in downlink sweeping subframes. Reporting of these measurements in a beam report may be periodic, and/or such reporting may be based on trigger conditions - for example if beam quality changes in the groups (relative and/or absolute changes) or detection of new beams and groups, and/or such reporting may be based on on-demand request by the network).

Regarding Claim 19, Koskela discloses a terminal device comprising a processor and a transceiver (see FIG. 8, depicting a UE with processor (DP 814) and transceiver 812); wherein, 
the processor (see para 27, The UE may be able to detect multiple network communication beams per its own RX direction), and determining a receiving beam matched with each transmitting beam of the plurality of transmitting beams in at least two receiving beam groups of the terminal device (see para 27-28, in FIG. 3 example there are 3 beam index groups, marked with the dashed ovals, indicated as beam index group d, g and m. Each of these beam index (BI) groups is associated with a different set of DL TX beams where each BI group can consists of single or multiple logical beam indices… the UE can measure nearly any TX beam with nearly any of its RX antennas, the goal is to find the best matches between TX beam groups and RX antennas or groups of RX antennas so it is useful that the UE reports only those 'best' matches - those with the best signal quality or highest signal strength… if the BS configures the UE to report the P=3 best matches and only 2 such measurements exceed the minimum strength/quality threshold the UE would then include only 2 matches in its report); and 
the transceiver (see para 28, There may be a threshold minimum under which the UE would not include that result in its beam report, so if the BS configures the UE to report the P=3 best matches and only 2 such measurements exceed the minimum strength/quality threshold the UE would then include only 2 matches in its report/i.e. representing the beam report or notification message), and comprises information to be used by the network device for distinguishing a receiving beam group to which the receiving beam matched with the each transmitting beam belongs and distinguishing the receiving beam matched with the transmitting beam in the receiving beam group (see para 28-29, UE (designated as device k) can measure the following beam combinations to have a quality/strength that exceeds the minimum reporting threshold: DL beam index group d is measured with UE RX beam d; DL beam index group g is measured with UE RX beam g and with UE RX beam j; and DL beam index group m is measured with UE RX beam g and with UE RX beam j. The UE processes the measurement results per beam index group and computes a beam report to signal the linkage to the network. The beam report generated by the UE indicates the existence of at least two beam groups at the UE side. The measurement report, also more particularly referred to as a beam report, may include N * (Beam index + Qualities (RSRP/RSRQ)) + group ID per beam index group having signal quality or signal strength above some threshold (or alternatively the N-best beams) associated with each group). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5-8, 11-13, 15, 17-18, 23-26, 29-31, 33, 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Koskela (WO2018025070A1) in view of Seol (US9661592B2).
Regarding Claim 11, Koskela discloses a for wireless communication (see FIG. 7A), comprising: 
receiving, by a network device, a notification message transmitted by a terminal device, wherein the notification message is used for indicating a plurality of transmitting beams of the network device and a receiving beam matched with each transmitting beam of the plurality of transmitting beams in at least two receiving beam groups of the terminal device, and the notification message comprises information to be used by the network device for distinguishing a receiving beam group to which the receiving beam matched with the each transmitting beam belongs and distinguishing the receiving beam matched with the transmitting beam in the receiving beam group (see para 28-29, UE (designated as device k) can measure the following beam combinations to have a quality/strength that exceeds the minimum reporting threshold: DL beam index group d is measured with UE RX beam d; DL beam index group g is measured with UE RX beam g and with UE RX beam j; and DL beam index group m is measured with UE RX beam g and with UE RX beam j. The UE processes the measurement results per beam index group and computes a beam report to signal the linkage to the network. The beam report generated by the UE indicates the existence of at least two beam groups at the UE side. The measurement report, also more particularly referred to as a beam report, may include N * (Beam index + Qualities (RSRP/RSRQ)) + group ID per beam index group having signal quality or signal strength above some threshold (or alternatively the N-best beams) associated with each group); 
determining, by the network device, the receiving beam matched with the each transmitting beam and determining a receiving beam group to which the receiving beam matched with the each transmitting beam belongs according to the notification message (see para 29, The measurement report, also more particularly referred to as a beam report, may include N * (Beam index + Qualities (RSRP/RSRQ)) + group ID per beam index group having signal quality or signal strength above some threshold); 
determining, by the network device, a plurality of target transmitting beams from the plurality of transmitting beams according to the receiving beam matched with the each transmitting beam and the receiving beam group to which the receiving beam matched with the each transmitting beam belongs (see para 29, The measurement report, also more particularly referred to as a beam report, may include N * (Beam index + Qualities (RSRP/RSRQ)) + group ID per beam index group having signal quality or signal strength above some threshold (or alternatively the N-best beams) associated with each group); and 

Koskela discloses that the network device configures the first and second DRX ON period configurations are active simultaneously for the UE (see para 33, also see FIG. 7A, para 51). 
Koskela does not disclose: transmitting simultaneously, by the network device, downlink signals to the terminal device by using the plurality of target transmitting beams.
Seol discloses this limitation: see col 6, lines 43-54, In the case of a MS supporting receive beamforming, the MS measures channel qualities for a plurality of Tx beams of a BS with respect to a Rx beam pattern, and reports all or some high-ranked measurements for BS Tx-MS Rx beam pairs to the BS to enable the BS to allocate an appropriate Tx beam/i.e. representing target transmitting beams, to the MS based on the measurements. When the MS may receive several Tx beams of the BS simultaneously or support a plurality of BS Tx-MS Rx beam pairs, the BS may perform beam selection in consideration of diversity transmission through repeated transmission or simultaneous transmission.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Koskela, to transmit downlink target beams simultaneously to the terminal device, as taught by Seol, to maximize system efficiency and to support diversity transmission.

Regarding Claims 12, 30, Koskela discloses: in the at least two receiving beam groups, different receiving beam groups correspond to different antenna panels of the terminal device (see para 4, At higher carrier frequencies a given UE may be equipped with multiple antenna panels and operate using non-omnidirectional beams).  

Regarding Claims 13, 31, Koskela discloses: the notification message carries identification information of the receiving beam matched with the each transmitting beam, and the identification information of each receiving beam carried by the notification message is different from identification information of other receiving beams included in the at least two receiving beam groups, to be used by the network device for distinguishing the receiving beam group to which the receiving beam matched with the each transmitting beam belongs and distinguishing the receiving beam matched with the transmitting beam in the receiving beam group (see para 28-29, UE (designated as device k) can measure the following beam combinations to have a quality/strength that exceeds the minimum reporting threshold: DL beam index group d is measured with UE RX beam d; DL beam index group g is measured with UE RX beam g and with UE RX beam j; and DL beam index group m is measured with UE RX beam g and with UE RX beam j. The UE processes the measurement results per beam index group and computes a beam report to signal the linkage to the network. The beam report generated by the UE indicates the existence of at least two beam groups at the UE side. The measurement report, also more particularly referred to as a beam report, may include N * (Beam index + Qualities (RSRP/RSRQ)) + group ID per beam index group having signal quality or signal strength above some threshold (or alternatively the N-best beams) associated with each group). 

Regarding Claims 15, 33, Koskela discloses: the plurality of target transmitting beams are matched with a plurality of receiving beams, and different receiving beams in the plurality of receiving beams belong to different receiving beam groups (see para 27-28, in FIG. 3 example there are 3 beam index groups, marked with the dashed ovals, indicated as beam index group d, g and m. Each of these beam index (BI) groups is associated with a different set of DL TX beams where each BI group can consists of single or multiple logical beam indices… the UE can measure nearly any TX beam with nearly any of its RX antennas, the goal is to find the best matches between TX beam groups and RX antennas or groups of RX antennas so it is useful that the UE reports only those 'best' matches - those with the best signal quality or highest signal strength… if the BS configures the UE to report the P=3 best matches and only 2 such measurements exceed the minimum strength/quality threshold the UE would then include only 2 matches in its report);, or 

Regarding Claims 18, 36, Koskela discloses: the notification message further carries a measurement result of measuring, by the terminal device (Examiners Note: Using BRI consistent with the specification, the limitation “downlink measurement signals”, has been interpreted to mean “sync signal”. Based on this interpretation, see para 24-25, a sweeping subframe in the downlink (DL) direction provides downlink common control channel coverage. In this example each sweeping block SB carries essential cell access information such as DL synchronization signals. For this typically the UE will perform some measurements to establish linkage between the radio network's communication beams (which are DL transmit/TX beams) and the UE's own receive (RX) beam direction. It is known to base such beam measurements on beam specific reference signals (BRS), beam refinement reference symbols, demodulation reference symbols (DMRSs) used for control channel decoding, DMRSs used for data decoding, and the like), a downlink measurement signal transmitted by the each transmitting beam by using the receiving beam matched with the each transmitting beam of the plurality of transmitting beams (Examiners Note: Using BRI consistent with the specification, the limitation “the measurement result”, has been interpreted to mean “RSRP/RSRQ”. Based on this interpretation, see para 29-30, The beam report generated by the UE indicates the existence of at least two beam groups at the UE side. The measurement report, also more particularly referred to as a beam report, may include N * (Beam index + Qualities (RSRPIRSRQ)) + group ID per beam index group having signal quality or signal strength above some threshold (or alternatively the N-best beams) associated with each group. The UE sends this beam report to the network (shown in FIG. 3 as the single joint/multiple beam group feedback report), and the UE also maintains beam groups by performing periodical measurements, for instance measuring beam reference signals in downlink sweeping subframes. Reporting of these measurements in a beam report may be periodic, and/or such reporting may be based on trigger conditions - for example if beam quality changes in the groups (relative and/or absolute changes) or detection of new beams and groups, and/or such reporting may be based on on-demand request by the network).
 
Regarding Claims 5, 23, Koskela discloses: the plurality of transmitting beams comprise a plurality of first transmitting beams, a receiving beam matched with the plurality of first transmitting beams is a first receiving beam, and the first receiving beam is one receiving beam included in one of the at least two receiving beam groups (see para 27-28, in FIG. 3 example there are 3 beam index groups, marked with the dashed ovals, indicated as beam index group d, g and m. Each of these beam index (BI) groups is associated with a different set of DL TX beams where each BI group can consists of single or multiple logical beam indices… the UE can measure nearly any TX beam with nearly any of its RX antennas, the goal is to find the best matches between TX beam groups and RX antennas or groups of RX antennas so it is useful that the UE reports only those 'best' matches - those with the best signal quality or highest signal strength… if the BS configures the UE to report the P=3 best matches and only 2 such measurements exceed the minimum strength/quality threshold the UE would then include only 2 matches in its report); 
Koskela discloses that the network device configures the first and second DRX ON period configurations are active simultaneously for the UE (see para 33, also see FIG. 7A, para 51). 
Koskela does not disclose: transmitting simultaneously, by the network device, downlink signals to the terminal device by using the plurality of target transmitting beams.
Seol discloses this limitation: see col 6, lines 43-54, In the case of a MS supporting receive beamforming, the MS measures channel qualities for a plurality of Tx beams of a BS with respect to a Rx beam pattern, and reports all or some high-ranked measurements for BS Tx-MS Rx beam pairs to the BS to enable the BS to allocate an appropriate Tx beam/i.e. representing target transmitting beams, to the MS based on the measurements. When the MS may receive several Tx beams of the BS simultaneously or support a plurality of BS Tx-MS Rx beam pairs, the BS may perform beam selection in consideration of diversity transmission through repeated transmission or simultaneous transmission.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Koskela, to transmit downlink target beams simultaneously to the terminal device, as taught by Seol, to maximize system efficiency and to support diversity transmission.

Regarding Claims 6, 17, 24, 35, Koskela discloses: before receiving the downlink signals  (see para 33, The network can then signal to the UE a first DRX configuration corresponding to a first beam group and signal to the UE at least one additional DRX configuration for the at least one additional beam group).
Koskela discloses that the network device configures the first and second DRX ON period configurations are active simultaneously for the UE (see para 33, also see FIG. 7A, para 51). 
Koskela does not disclose: transmitting simultaneously, by the network device, downlink signals to the terminal device by using the plurality of target transmitting beams.
Seol discloses this limitation: see col 6, lines 43-54, In the case of a MS supporting receive beamforming, the MS measures channel qualities for a plurality of Tx beams of a BS with respect to a Rx beam pattern, and reports all or some high-ranked measurements for BS Tx-MS Rx beam pairs to the BS to enable the BS to allocate an appropriate Tx beam/i.e. representing target transmitting beams, to the MS based on the measurements. When the MS may receive several Tx beams of the BS simultaneously or support a plurality of BS Tx-MS Rx beam pairs, the BS may perform beam selection in consideration of diversity transmission through repeated transmission or simultaneous transmission.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Koskela, to transmit downlink target beams simultaneously to the terminal device, as taught by Seol, to maximize system efficiency and to support diversity transmission.

Regarding Claims 7, 25, Koskela discloses: receiving beams matched with the plurality of transmitting beams are a plurality of receiving beams, and different receiving beams in the plurality of receiving beams belong to different receiving beam groups (see para 27-28, in FIG. 3 example there are 3 beam index groups, marked with the dashed ovals, indicated as beam index group d, g and m. Each of these beam index (BI) groups is associated with a different set of DL TX beams where each BI group can consists of single or multiple logical beam indices… the UE can measure nearly any TX beam with nearly any of its RX antennas, the goal is to find the best matches between TX beam groups and RX antennas or groups of RX antennas so it is useful that the UE reports only those 'best' matches - those with the best signal quality or highest signal strength… if the BS configures the UE to report the P=3 best matches and only 2 such measurements exceed the minimum strength/quality threshold the UE would then include only 2 matches in its report); 
Koskela discloses that the network device configures the first and second DRX ON period configurations are active simultaneously for the UE (see para 33, also see FIG. 7A, para 51). 
Koskela does not disclose: transmitting simultaneously, by the network device, downlink signals to the terminal device by using the plurality of target transmitting beams.
Seol discloses this limitation: see col 6, lines 43-54, In the case of a MS supporting receive beamforming, the MS measures channel qualities for a plurality of Tx beams of a BS with respect to a Rx beam pattern, and reports all or some high-ranked measurements for BS Tx-MS Rx beam pairs to the BS to enable the BS to allocate an appropriate Tx beam/i.e. representing target transmitting beams, to the MS based on the measurements. When the MS may receive several Tx beams of the BS simultaneously or support a plurality of BS Tx-MS Rx beam pairs, the BS may perform beam selection in consideration of diversity transmission through repeated transmission or simultaneous transmission.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Koskela, to transmit downlink target beams simultaneously to the terminal device, as taught by Seol, to maximize system efficiency and to support diversity transmission.

Regarding Claims 8, 26, Koskela discloses: before receiving simultaneously the downlink signals (see para 33, The network can then signal to the UE a first DRX configuration corresponding to a first beam group/i.e. first indication, and signal to the UE at least one additional DRX configuration for the at least one additional beam group/i.e. second indication).
 Koskela discloses that the network device configures the first and second DRX ON period configurations are active simultaneously for the UE (see para 33, also see FIG. 7A, para 51). 
Koskela does not disclose: transmitting simultaneously, by the network device, downlink signals to the terminal device by using the plurality of target transmitting beams.
Seol discloses this limitation: see col 6, lines 43-54, In the case of a MS supporting receive beamforming, the MS measures channel qualities for a plurality of Tx beams of a BS with respect to a Rx beam pattern, and reports all or some high-ranked measurements for BS Tx-MS Rx beam pairs to the BS to enable the BS to allocate an appropriate Tx beam/i.e. representing target transmitting beams, to the MS based on the measurements. When the MS may receive several Tx beams of the BS simultaneously or support a plurality of BS Tx-MS Rx beam pairs, the BS may perform beam selection in consideration of diversity transmission through repeated transmission or simultaneous transmission.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Koskela, to transmit downlink target beams simultaneously to the terminal device, as taught by Seol, to maximize system efficiency and to support diversity transmission.

Regarding Claim 29, Koskela discloses a network device comprising a transceiver and a processor (see FIG. 8, access node i.e. the network device with processor 824 and transceiver radio 822) 
the transceiver r(see para 28-29, UE (designated as device k) can measure the following beam combinations to have a quality/strength that exceeds the minimum reporting threshold: DL beam index group d is measured with UE RX beam d; DL beam index group g is measured with UE RX beam g and with UE RX beam j; and DL beam index group m is measured with UE RX beam g and with UE RX beam j. The UE processes the measurement results per beam index group and computes a beam report to signal the linkage to the network. The beam report generated by the UE indicates the existence of at least two beam groups at the UE side. The measurement report, also more particularly referred to as a beam report, may include N * (Beam index + Qualities (RSRP/RSRQ)) + group ID per beam index group having signal quality or signal strength above some threshold (or alternatively the N-best beams) associated with each group); 
the processor receiving beam group to which the receiving beam matched with the each transmitting beam belongs according to the notification message (see para 29, The measurement report, also more particularly referred to as a beam report, may include N * (Beam index + Qualities (RSRP/RSRQ)) + group ID per beam index group having signal quality or signal strength above some threshold); and determining a plurality of target transmitting beams from the plurality of transmitting beams according to the receiving beam matched with the each transmitting beam and the receiving beam group to which the receiving beam matched with the each transmitting beam belongs(see para 29, The measurement report, also more particularly referred to as a beam report, may include N * (Beam index + Qualities (RSRP/RSRQ)) + group ID per beam index group having signal quality or signal strength above some threshold (or alternatively the N-best beams) associated with each group); 
Koskela discloses that the network device configures the first and second DRX ON period configurations are active simultaneously for the UE (see para 33, also see FIG. 7A, para 51). 
Koskela does not disclose: the transceiver is further used for transmitting simultaneously downlink signals to the terminal device by using the plurality of target transmitting beams.  
Seol discloses this limitation: see col 6, lines 43-54, In the case of a MS supporting receive beamforming, the MS measures channel qualities for a plurality of Tx beams of a BS with respect to a Rx beam pattern, and reports all or some high-ranked measurements for BS Tx-MS Rx beam pairs to the BS to enable the BS to allocate an appropriate Tx beam/i.e. representing target transmitting beams, to the MS based on the measurements. When the MS may receive several Tx beams of the BS simultaneously or support a plurality of BS Tx-MS Rx beam pairs, the BS may perform beam selection in consideration of diversity transmission through repeated transmission or simultaneous transmission.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Koskela, to transmit downlink target beams simultaneously to the terminal device, as taught by Seol, to maximize system efficiency and to support diversity transmission.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPA BELUR/Primary Examiner, Art Unit 2472